Title: From George Washington to Jonathan Trumbull, Sr., 15 December 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Decemr 15th 1775

Your favors of the 7th and 9th instant I received, and was much pleased to hear of the zeal of the people of Connecticut & the readiness of the inhabitants of the several Towns to march to this Camp, upon their being acquainted with the behaviour and desertion of their Troops.
I have nothing to suggest for the consideration of your Assembly; I am convinced that they will not be wanting in their exertions for supporting the just and Constitutional Rights of the Colonies.
Inclosed I send you a list of the Officers and Companies under the new arrangment, with the number of men inlisted. The returns only came in to day, or I would have transmitted it before.
Having heard that it is doubtful whether the Reverend Mr Leonard from your Colony, from the circumstances of his affairs, will have it in his power to continue here as a Chaplain, I cannot but express some concern, as I think his departure

will be a loss—His general conduct has been exemplary and praiseworthy—In discharging the duties of his office, active and industrious—He has discovered himself a warm and steady friend to his Country, and taken great pains to animate the Soldiery and impress them with a knowledge of the important Rights we are contending for—Upon the late desertion of the Troops he delivered a sensible and judicious discourse, holding forth the necessity of courage and bravery, and at the same time of perfect obedience and subordination to those in Command.
In justice to the merits of this Gentleman, I thought it only right to give you this testimonial of my opinion of him, and to mention him as worthy of your esteem and that of the public. I am Sir with great Regard Your most obedient Servant

Go: Washington

